Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 2, 5, 8-25, 29 and 34-40 are currently pending. Claim 25 has been amended by Applicants’ amendment filed 10-19-2020. Claims 32 and 33 have been canceled by Applicants’ amendment filed 10-19-2020. Claims 39 and 40 have been added by Applicants’ amendment filed 10-19-2020. 

Applicant's election without traverse of Group II, claims 25, 26 and 29 (claims 42, 43, 53, 60, 62 and 63, now canceled), directed to a chromatin immunoprecipitation tagmentation kit, in the reply filed on January 17, 2018 was previously acknowledged.  

Applicant’s Supplemental election of Species (A), wherein the species of chromatin-associated factor is histones (instant claim 33), in the reply filed May 5, 2020 was previously acknowledged.

Claims 1, 2, 5 and 8-24 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  

Claims 34-38 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.



Therefore, claims 25, 29, 39 and 40 are under consideration to which the following grounds of rejection are applicable. 

Interview
The Examiner contacted Applicant’s representatives Gertrude Rey and F. Brent Nix, where such telephonic interview was conducted between the Examiner and Applicant’s representatives, Gertrude Rey and F. Brent Nix, on August 12, 2020, where the rejections of record and the elements of instant independent claim 25 were discussed including the broadness of instant claim 25. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 14, 2020 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed December 21, 2015, claims the benefit of PCT/US2014/043295, filed June 19, 2014, which claims the benefit of US Provisional Patent Application No. 61/838,036, filed on June 21, 2013.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 19, 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 112(a)

The rejection of claims 25 and 29 is withdrawn under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-

In view of the withdrawn rejection, Applicant’s argument is rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “crosslinking agent” to refer to any chemical agent including light that facilitates the attachment of one molecule to another molecule (See, paragraph [0047] of instant published Application) such as, for example, hexamethylenetetramine, formaldehyde, glutaraldehyde, UV light, sulfonates, phosphates, alkynes, azides, APTES, fibrin, biotin, EDC, NHS esters, molecules that participate in attachment, solvents (e.g., water, DMSO, etc.), polyethylene glycol, disuccinimidyl suberate, ANB-NOS, oxidizing agents, bio-adhesives, etc.
The Examiner has interpreted the term “a DNA shearing agent” to include DNA shearing techniques (e.g., using a Covaris system, needle, acoustic shearing, nebulization, ultra-sonication, passage through a pressure cell), chemical reagents (e.g., enzymes, etc.), etc.
The Examiner has interpreted the term “affinity molecule” to refer to any molecule or moiety having an affinity (of any amount) for another molecule or moiety such as, for example, functional groups of any kind (e.g., hydroxyl groups, halogens, esters, carboxylic acids, sulfur, ethers, silica, etc.); complementary nucleic acid sequences; proteins including antibodies; labels; peptides; oligonucleotides; analytes; etc.
	The Examiner has interpreted the term “affinity molecule-coated surfaces” to refer to any surface comprising any number of affinity molecules that are attached and/or immobilized onto a surface in any way such as, for example, directly to the surface, through a linker, to a functional group or other molecule, on a bead or particle, resting against the solid surface, coating an entire surface, etc.
The Examiner has interpreted the term “well or tube” to refer to any depression or indentation of any size, depth and/or length in any surface such as, for example, the surface of a cell, the human body, the wells of a well-plate, test tubes, culture tubes, a polymer surface having pores, a membrane, a Petri dish, a flask, a microfluidic chip, a microfluidic device, multiwell culturing plate, test tubes, pores on a surface, a flow cell, a cardboard box, shipping container, an etched surface, fluidic channels, etc.	

	The Examiner has interpreted the term: “that binds histones immobilized on the solid surface via the affinity molecule”; the term “wherein the transposase integrates the first DNA molecule and the second DNA molecule into chromatin DNA”; and the term “wherein the kit allows for the analysis of both open and closed chromatin” as recited in claim 25, lines 10, 14-15 and 20 to refer to intended uses.
	The Examiner has interpreted the kit of claim 25 to comprise: (a) a crosslinking agent; (b) an agent for loosing chromatin (as recited); (c) one or more affinity molecule-coated solid surfaces; (d) a transposase; and (e) a transposon comprising a first DNA molecule and a second DNA molecule (as recited).

Objection to Markush Language
The objection to claims 25 and 29 is maintained, and claims 39 and 40 are newly objected to, because of the following informalities: Claim 25 recites the term “said solid surface comprising a bead, a membrane, well, or tube”. Claim 40 recites the term “the tube is arranged in a tube rack, float or other holding device”. Thus, claims 25 and 40 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim 25 to recite, for example, “said solid surface comprising a substrate selected from the group consisting of a bead, a membrane, a well, and a tube”; and amending claim 40 to recite, for example, “the tube is arranged on a device selected from the group consisting of a tube rack, a float, and any other holding device”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 25 and 29 is maintained, and claims 39 and 40 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	Claim 25 is indefinite for the recitation of the term “the agent” in line 6. There is insufficient antecedent basis for the term “the agent” in the claim because claim 1, line 3 recites the term “a 
	Claim 25 is indefinite for the recitation of the term “the solid surface” in line 9, and the term “said solid surface” in line 10. There is insufficient antecedent basis for the terms “the solid surface” and “said solid surface” in the claim because claim 25, line 8 recites the term “one or more affinity molecule-coated solid surfaces”. The Examiner suggests that Applicant amend the claim to recite, for example, “immobilized on one or more affinity molecule-coated solid surfaces”.
Claim 25 is indefinite for the recitation of the term “the affinity molecule” in line 9. There is insufficient antecedent basis for the term “the affinity molecule” in the claim.
	Claim 40 is indefinite for the recitation of the term “and ranges in size from 0.7 ml to 50 ml” in lines 2-3 because it is unclear as to whether it is the well or tube that “ranges in size from 0.7 ml to 50 ml”, or whether it is the tube rack, the float or the other holding device that “ranges in size from 0.7 ml to 50 ml” and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that Applicant amend claim 40 to recite, for example, “wherein the one or more affinity molecule-coated solid surfaces comprises a well or a tube, wherein the well is in a multi-well plate and the tube..., and wherein the size of the well or the tube ranges in size from 0.7 ml to 50 ml”.
	Claims 29 and 39 are indefinite insofar as they ultimately depend from claim 25.

Claim Rejections - 35 USC § 101
The rejection of claims 25 and 29 is maintained, and claims 39 and 40 are newly rejected, under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 
http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”). See also, the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019. This rejection is proper.
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 25, 29, 39 and 40 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite a cross-linking agent, an agent for loosening chromatin, one or more affinity molecule-coated solid surfaces, a transposase and a transposon, which do not have markedly different characteristics from molecules, compounds, surfaces, and agents found in nature, and thus are considered a natural product and/or natural phenomenon, as further described below. 
Every claimed invention must be examined to determine whether the claimed invention complies with 35 U.S.C. 101, particularly whether the claimed invention falls within a 35 U.S.C. 101 judicial exception of non-patentable subject matter (e.g. an abstract idea, law of nature, natural phenomenon,
natural product etc.). Phenomena of nature, though just discovered, natural products, mental processes,
and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and
technological work. See MPEP 2106. As per the "2019 Revised Subject Matter Eligibility Guidance"
(Federal Register Vol. 84, No. 4, available 01-07-2019), claims drawn to a process, machine, manufacture or composition of matter are further analyzed according to a two-part process to determine if
(1) the claims is/are "directed to" a judicial exception because the claims recite a judicial exception
that is not integrated into a practical application and, if so, if (2) the claims provide an inventive
concept, i.e. recite additional elements that amount to significantly more than the judicial exception.

Proceeding to Step IIA – Part (A) of the revised Step IIA analysis for an abstract idea asks whether the claim “recites” an abstract idea that falls within the groupings of abstract ideas enumerated in the 2019 PEG. Instant claims 25, 29, 39 and 40 are drawn to a law of nature and/or a natural phenomenon encompassing naturally occurring and/or non-naturally occurring components including a cross-linking agent; an agent for loosening closed chromatin selected from the group consisting of MNase, a restriction enzyme, a DNA shearing agent, and a high salt buffer; one or more affinity molecule-coated solid surfaces selected from the group consisting of a bead, membrane, well and tube (e.g., the human body, the surface of a cell, pores, a membrane, organs, a well of a well-plate, microorganisms, the environment such as lakes and rivers, algae-coated surfaces, etc.); a transposase; and a transposon comprising first DNA molecule and a second DNA molecule, wherein the first DNA molecule or the second DNA molecule further comprises a barcode, sequencing adaptor, universal priming site or a combination thereof, such that the claim encompasses naturally occurring and/or non-naturally occurring elements that do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form than what occurs in nature. Instant claim 25 is drawn to a kit comprising a cross-linking agent, an agent for loosening chromatin, an affinity molecule-coated solid surface each solid surface comprising an antibody (e.g., the surface of a cell including cellular receptors, organs, microorganisms attached to environmental elements such as flowers, crops, decaying material, etc.), a transposase, and a transposon. A cross-linking agent is defined within the instant Specification as "a chemical agent or even light, which facilitates the attachment of one molecule to another molecule" (pg. 9, lines 12-13). Thus, cross-linking agents include natural phenomena such as light, oxidizing agents (for, e.g., disulfide bonds), biotin and bio-adhesives, to name a few. An agent for loosening closed chromatin is one of micrococcal nuclease (MNase), a restriction enzyme having an AT rich 6-base pair recognition site, a sonicator, a high salt buffer, or equivalent (See, claim interpretation). Thus, agents for loosening closed chromatin include products of nature. One or more affinity molecule-coated solid surfaces comprising an antibody, wherein any sequence, as the term barcode reflects an intended use. A sequencing adaptor may be any sequence assigned that purpose, and a universal priming site is simply a sequence to which a complementary sequence can hybridize to prime synthesis. Therefore, each of these DNA molecules encompasses sequences found in nature; none exhibits a markedly different characteristic. Thus, each of the kit components encompasses products found in nature. There are no characteristics of the claimed kit components, which distinguish the kit components from products found in nature, with respect to structure, function or other properties. Importantly, the combination of the components in the form of a kit does not result in any changes in structure, function or other properties of any individual component. As the claimed kit components do not have markedly different characteristics, they are considered a product of nature exception. The claim analysis continues with identifying additional elements beyond the judicial exception that might evidence integration of the judicial exception into a practical application. As noted above, claim 25 recites that the products are organized in the form of a kit. However, merely grouping the products does not add a meaningful limitation as it is nothing more than an attempt to generally link the products of nature to a particular technological environment. Accordingly, the additional element fails to integrate the judicial exception into a practical application.
For example, a solid surface comprising naturally occurring antibody includes, cells (interpreted as a bead), tissues and/or organs such as the skin, liver, kidneys, heart, etc. (interpreted as membranes), which comprise cell surface receptors and/or antibodies, wherein it is known that antibodies bind to cell surface antigens as evidenced by Vater et al. (Analytical Biochemistry, 1995, 224, 39-50; Abstract); that membrane-bound immunoglobulin on the B-cell surface serves as the cell’s receptors for antigen, such that immunoglobulin of the same antigen specificity is secreted as antibody by terminally differentiated B cells – the plasma cells, wherein the secretion of antibodies, which bind pathogens or their toxic products Morrison et al. (Immunobiology: The Immune System in Health and Disease, 5th ed., Janeway editor.; 2001; pg. 115, second full paragraph); and that an array such as the ProtoArray Human Protein Microarray consists of full length purified human proteins printed onto nitrocellulose-coated glass slides can be used to screen for target protein interactions with serum antibodies obtained from a subject as evidenced by Mattoon et al. (Application Note; Invitrogen, 2007, 1-6; pg. 2, col 1, first partial paragraph; and pg. 4, col 1, last partial paragraph).
Part (B): To render the claims patent-eligible, these elements must comprise meaningful limitations that add to or transform the judicial exception to the effect that it amounts to significantly more than the judicial exception itself - i.e. provide an "inventive concept". There are no elements of claim 25 that are in addition to the judicial exception, as described above. Accordingly, the kit of claim 25 is not patent eligible.
The dependent claims were similarly analyzed for steps or elements in addition to the judicial
exception(s) that might, separately or in combination, integrate the judicial exception(s) into a practical
application and/or provide an inventive concept (i.e. add significantly more). Claim 29 further limits the
transposase to that of Tn5, Mu, IS5 or IS91. As these are transposases found in nature, the limitation
does not confer a markedly different characteristic. Claim 39 encompasses the natural products
described above for the first DNA molecule and the second DNA molecule. Thus, a review of the dependent claims failed to identify a limitation that may be enough to qualify as significantly more, including by potentially conferring upon a kit component markedly different characteristics. Claim 40 is directed a well that is a multi-well plate and a tube that is arranged in a tube rack, float or other holding device such as membrane channels, cellular pores, skin pores, decaying plant cells, etc., all of which encompass natural products, and which are found in nature including the environment and the human body.
In light of the above consideration and the new guidance, claims 25, 29, 39 and 40 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed October 19, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the claim as recited provides a kit that comprises one or more affinity molecule-coated surfaces, each solid surface comprising an antibody that binds histones immobilized on the solid surface via the affinity molecule, wherein the solid surface can be a bead, membrane, well or tube; and the claim does not attempt to “tie up: the nature-based product (Applicant Remarks, pg. 14, first full paragraph); and (b) the claims also provide markedly different characteristics from any naturally occurring counterpart in its natural state, such that when analyzing the claims as a whole, the recitation of the elements confine the claims to a particularly useful application of the kit, and is distinct from natural counterparts in a way that is relevant to the invention; and the claimed combination of the elements does more than generally link natural based products together by improving the technology of chromatin tagmentation (Applicant Remarks, pg. 14, second full paragraph).
Regarding (a), it is noted that instant claim 25 is broadly recited, such that no specific kit comprising a cross-linking agent, agent for loosing closed chromatin, affinity molecule-coated surfaces, transposase, and transposons are recited. Based on the broadest reasonable interpretation of the claim language, the Examiner contends that the body of a mammal, a cell, a microorganism, an environmental ecosystem, a microtiter plate, pores, channels, etc. can be interpreted as a kit comprising each of the elements as recited in instant claim 25. Regarding a solid surface comprising an antibody that binds histones immobilized on the solid surface via the affinity molecule, the Examiner notes that the term “that binds histones immobilized on the solid surface via the affinity molecule” has been interpreted as an intended use and, therefore, is not germane to the issue of patentability. Moreover, the solid surface coated with an affinity molecule as recited can have a variety of other uses such as binding antibodies, binding antigens, indicating the presence or absence of an infection or disease, etc. Furthermore, there is no indication as to how the solid surface is coated by an affinity molecule (e.g., one antibody present on Vater et al.; that membrane-bound immunoglobulin on the B-cell surface serves as the cell’s receptors for antigen, such that immunoglobulin of the same antigen specificity is secreted as antibody by terminally differentiated B cells – the plasma cells, wherein the secretion of antibodies, which bind pathogens or their toxic products in the extracellular spaces of the body, is the main effector function of B cells in adaptive immunity as evidenced by Morrison et al.; and that an array such as the ProtoArray Human Protein Microarray consists of full length purified human proteins printed onto nitrocellulose-coated glass slides can be used to screen for target protein interactions with serum antibodies as evidenced by Mattoon et al. Regarding Applicant’s assertion that the claims do not attempt to ‘tie up’ the nature-based product, the Examiner notes that the breadth of the claim language includes all groupings of the elements of instant claim 25 comprising: all crosslinking agents; all agents for loosening chromatin including all MNase enzymes, all restriction enzymes, all DNA shearing agents, and all high salt buffers; all affinity molecules including all synthetic antibodies and all naturally occurring antibodies that coat all solid surfaces comprising an affinity molecule including all beads, membranes, wells, and tubes having all structures, shapes, sizes, and/or made of all materials; all transposases from all sources; and all transposons from all sources comprising all DNA sequences, in all combinations, such that the claims clearly tie up the use of naturally occurring things (See, MPEP 2106(b)(II)). Thus, contrary to Applicant’s assertion, eligibility is not self-evident. Moreover, the claims do not recite additional elements that integrate the exception into a practical application of the exception. Thus, the claims recite naturally occurring and/or non-naturally occurring elements that do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form than what occurs in nature. Thus, based on the broadest reasonable interpretation of the claim language, the claims recite a judicial exception without significantly more.
Regarding (b), please see the discussion supra with regards the instant claims and the Examiner’s response to Applicant’s arguments. In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, in accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Regarding Applicant’s assertion that the claimed elements are distinct from natural counterparts in a way that is relevant to the invention, that the claimed combination of elements does more than generally link natural based products together, and that the combination of elements improves the technology of chromatin tagmentation, the Examiner finds no argument by Applicant, and/or information provided to support any of these assertions. As an initial matter, the Examiner cannot locate the section of the MPEP that is labeled as “MPEP 2106(a)I.A.” by Applicant as support for Applicant’s argument (See, pg. 14, second full paragraph). Moreover, Applicant has not provided a single argument as to how these very broadly recited elements are distinct from any naturally occurring counterpart, how the claims do not just link natural based products together, and/or how the combination of elements in a kit improves the technology of chromatin tagmentation. Furthermore, Applicant is reminded that an intended use is not germane to the patentability of a claimed composition. Thus, the rejection of record is maintained.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s arguments and amendments filed 10-19-2020.

The rejection of claims 25 and 29 is maintained, and claims 39 and 40 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Giresi et al. (US Patent Application Publication No. 20160060691, published March 3, 2016; effectively filed May 23, 2013; of record) in view of Polic et al. (International Patent Application WO2012164320, published December 6, 2012; effectively filed May 30, 2011; of record) as evidenced by Quail et al. (BMC Genomics, 2012, 13, 341, 1-13); and PacBio (Pacific Biosciences, 2014, 1-11).
Regarding claims 25, 29, 39 and 40, Giresi et al. teach a method for analyzing polynucleotides such as genomic DNA, wherein the method comprises: (a) treating chromatin isolated from a population of cells with a transposase and molecular tags to produce tagged fragments of genomic DNA (interpreting transposase as a crosslinking agent, and DNA sharing agent); (b) sequencing a portion of the tagged fragments to produce a plurality of sequence reads; and (c) making an epigenetic map of a region of the genome of the cells by mapping information obtained from the sequence reads to the region; and a kit for performing the method (interpreted as a kit; an insertional enzyme complex as a crosslinking agent, and a DNA shearing agent; cells as a bead or membrane; transposase; and fragments of genomic DNA as a first and second DNA molecule comprising DNA and a barcode, claims 25 and 39) (paragraph [0004]). Giresi et al. teach that the information mapped in (c) is selected from one or more of: (i) cleavage sites for the transposase; (ii) the sizes of fragments produced in step (a); (iii) sequence read length; (iv) the positions of sequence reads of a defined range in length; and (v) sequence read abundance (paragraph [0005]). Giresi et al. teach that the treating step (a) can comprise isolating nuclei from a population of cells; and combining the isolated nuclei with the insertional enzyme complex, wherein the combining results in both lysis of the nuclei to release the chromatin, and production of the tagged fragments of genomic DNA, wherein the transposase can be derived from Tn5 transposase, from MuA transposase, or from Vibhar transposase (interpreting cells as solid supports such as beads or membranes, and cell pores as tubes; interpreting transposase as an agent for loosening chromatin by DNA shearing; and Tn5 transposase or cell sample (interpreted as a bead, membrane, or comprising tubes) can be obtained from a primary source, wherein the polynucleotide can be bound to a plurality of association molecules, wherein the association molecules can comprise proteins, such as histone; the insertional enzyme can be a transposase, and in some cases, the molecular tags can comprise sequencing adaptors, which can further comprise a barcode label, wherein the barcode labels can comprise a unique sequence or fluorescence tags (interpreted as barcodes and sequencing adaptors); and the insertional enzyme can further comprise an affinity tag, which can be an antibody that can bind to a transcription factor, a modified nucleosome, and/or a modified nucleic acid (interpreted as an affinity molecule-coated solid surface comprising antibodies that can bind histones; DNA molecules comprising barcodes, and sequencing adaptor, claims 1 and 39) (paragraph [0018]). Giresi et al. teach that the kit can comprise: (a) reagents for isolating nuclei from a population of cells (interpreted nuclei as beads); (b) an insertional enzyme complex; and (c) transposase reaction buffer; and can be configured such that combining the reaction buffer, transposon tags (interpreted as transposon) and adaptors with nuclei in vitro results in both lysis of the nuclei to release chromatin and production of tagged fragments of genomic DNA (interpreted DNA as a bead); and that the kit can also comprise: a cell lysis buffer; an insertional enzyme (interpreted as a cross-linking agent) comprising an affinity tag; and an insert element comprising a nucleic acid, wherein the nucleic acid comprises a predetermined sequence (interpreted as a barcode); and insertional enzyme comprising two or more enzymatic moieties, wherein the enzymatic moieties are linked together, and wherein the insertional enzyme can comprise an affinity tag, which can be an antibody; and an insert element (also interpreted as a barcode) (interpreted as transposase; transposon; a cell as a solid surface including a bead or membrane and comprising an antibody; a transposase as an agent for loosening chromatin and a DNA shearing agent; first DNA molecule; second DNA molecule; comprising a barcode; comprising a sequencing adaptor; and integrates into chromatin, claims 25 and 39) (paragraph [0020]). Giresi et al. teach in Figure 1A-C, (a) an ATAC-seq reaction schematic wherein transposase (green), loaded with sequencing adapters (red and blue), inserts only in regions of open chromatin (nucleosomes in grey) and generates sequencing library fragments that can be PCR amplified; (b) approximate reported input comparison of ATAC-seq to other open chromatin assays (interpreted as one or more affinity molecule-coated solid surfaces; and tubes, claim 25) (paragraph [0024]), wherein PCR reactions can be performed in thin-wall micro-tubes as evidenced by Quail et al. (pg. 9, col 2, first full paragraph; lines 17-18). Giresi et al. teach that the term “mixture” refers to a combination of elements (interpreted as a kit), that are interspersed and not in any particular order, wherein the mixture is heterogeneous and not spatially separable into its different constituents, such that examples of mixtures include a number of different elements attached to a solid support at random positions (interpreted as a kit; and a solid support, claim 25) (paragraph [0051]). Giresi et al. teach next generation sequencing or high-throughput sequencing, which can include nanopore sequencing methods or electronic detection-based methods such as Ion Torrent technology commercialized by Life Technologies, or single-molecule fluorescence-based method by Pacific Biosciences, parallelized sequencing-by-synthesis or sequencing-by-ligation platforms by Illumina, and those by Roche (interpreted as comprising a solid surface including a bead, membrane, well or tube; and inherently arranged in a rack or other holding device in a size from 0.7 mL to 50 mL, claim 40), wherein it is known that next generation sequencing methods such as Ion Torrent’s PGM, Pacific Biosciences RS, and MiSeq, and HiSeq by Illumina include the use of micro-tubes and beads as evidenced by Quail et al. (Abstract; pg. 8, col 1, last partial paragraph; pg. 8, col 2, first partial paragraph; pg. 9, col 1, last partial paragraph; and pg. 10, col 1 first partial paragraph, lines 3-6), and wherein for template preparation the tubes are placed in a magnetic bead rack, then filling the 1.5 mL or 2 mL tubes with 70% ethanol as evidenced by PacBio (pg. 2, numbers 6 and 8).
Giresi et al. do not specifically exemplify an antibody attached to a surface (instant claim 25, in part).
Regarding claim 25 (in part), Polic et al. teach a biological system for production of the specifically biotinylated monoclonal antibodies (interpreted as affinity molecules), wherein the advantages of the system are: (a) production of specifically biotinylated monoclonal antibodies by hybridoma cell lines; (b) production of the biotinylated monoclonal antibodies that is not restricted to any IgH class; (c) specifically biotinylated Fab fragments can be derived from the monoclonal antibodies; (d) applicability of monoclonal antibodies in different research, diagnostic and therapeutic monoclonal antibodies are suitable for use on solid-phase platforms such as protein microarrays, SA-coated beads, SA-coated microtiter plates, etc., including the defined site of biotin-SA interaction on the monoclonal antibody (interpreted as one or more affinity molecule-coated solid surfaces, claim 25)  (pg. 2, first and second full paragraphs). Polic et al. teach SA coated surfaces such as microtiter plates, beads, microarray platforms, and it is one of the often chosen principles in affinity chromatography (interpreted as an affinity molecule-coated solid surfaces comprising antibodies; and wells or tubes, claim 25) (pg. 3, first partial paragraph, lines1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the antibodies (affinity tags) taught by Giresi et al. to have
attached biotin molecules, as taught by Polic et al., thus obtaining Applicants' invention without any
surprising or unexpected results. One would have been motivated to do so in order to facilitate recovery
of polynucleotides associated with the chromatin elements targeted by the antibodies (i.e. antibodies that
bind to a transcription factor, a modified nucleosome and/or a modified nucleic acid; e.g. paragraphs
[0018]-[0020], [0128] and [0142]-[0145]). In other words, the polynucleotides of interest can be further
enriched within the sequencing library by capturing them via the biotin moieties of the antibodies using an affinity molecule-coated beads such as streptavidin beads. So doing would be consistent with the targeting and enrichment goals of Giresi et al. (e.g. paragraphs [0102] and [0142]). One of ordinary skill in the art would have had a reasonable expectation of success in so modifying the antibodies because Polic et al. teach that biotinylated antibodies are well-known in the art, and that the biotin-streptavidin interaction has been widely used for the immobilization of biotinylated proteins on streptavidin-coated surfaces (pg. 2, fifth paragraph; and pg. 3, P' paragraph). As well, Polic et al. teach the utility of biotinylated antibodies in techniques such as immunoprecipitation and affinity chromatography (pg. 5, second paragraph).

Response to Arguments
Applicant’s arguments filed October 19, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Giresi does not mention or suggest an agent that makes closed chromatin more accessible for the analysis of both open and closed chromatin as recited in (b) Polic does not mention the analysis of chromatin in any form, such that one of skill in the art would not be motivated to modify Giresi with Polic to arrive at the claimed invention (Applicant Remarks, pg. 15, second full paragraph).
Regarding (a) and (b), in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, in accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Regarding Applicant’s assertion that Giresi does not teach an agent that makes closed chromatin more accessible, it is noted that instant claim 25 does not recite an agent that makes closed chromatin more accessible for the analysis of both open and closed chromatin and, instead, broadly recites “agents for loosening closed chromatin selected from...and a high salt buffer”, wherein specific agents are not identified. Thus, manner or method in which a machine is to be utilized such as for the analysis of both open and close chromatin is, thus, not germane to the issue of patentability. It is noted that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion that Polic does not mention the analysis of chromatin, please see the discussion supra regarding that the term “wherein the kit allows for the analysis of both open and closed chromatin” is interpreted as a recitation of an intended use. Moreover, it is noted that the kit as recited in instant claim 25 does not recite chromatin as an element of the kit. Giresi et al. teach that the method comprises using the determined accessibility to identify one or more proteins that are bound to the polynucleotide at the site; while Polic et al. teach a biological system including biotin covalently attached to a protein including antibodies for the use on microarrays, SA-coated beads, SA-coated microtiter plates, etc. for research, diagnostic, and therapeutic approaches such that, for example, it would have been prima facie obvious for one of skill in the art before the effective filing date of the invention to enrich the polynucleotides of interest within the sequencing library by capturing them via the biotin moieties of the antibodies using an affinity molecule-coated solid support such as streptavidin beads. The combined references of Giresi et al. and Polic et al. teach all of the limitations of the claims, including the claims as amended.


New Objections/Rejections
Claim Objection
	Claim 40 is objected to because of the following informalities: Claim 40 recites an abbreviation such as “ml”, where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25 and 29 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Jelinek et al. (US Patent Application Publication No. 20160115474, published April 28, 2016; effective filing date May 22, 2013) as evidenced by Maxisorp (Thomas Scientific, 2021, 1-6); and Nunc (Thermo Scientific, 2011, 1-40). This is a new rejection necessitated by amendment of the claims in the response filed 10-19-2020.
Regarding claims 25, 29, 39 and 40, Jelinek et al. teach compositions, methods and kits useful for epigenetic analysis based on the use of transposons that are targeted to specific regions of chromatin based on DNA-DNA interactions, protein-protein interactions, RNA-RNA interactions, and nucleic acid-protein interactions (interpreted as chromatin; first DNA molecule; a second DNA molecule; transposons; and kit, claim 25) (Abstract). Jelinek et al. teach in Example 4, DNA libraries produced by the optimized method in the preceding experiments with IgG, RNA polymerase II, and H3K4tm antibody-transposome conjugates are compared with libraries produced via traditional ChIP-Seq performed with the same unconjugated antibodies; and that antibody-chromatin complexes are captured using protein A coated magnetic beads, washed, eluted, and DNA purified following established procedures (interpreting transposome and antibodies as agents for loosening ChIP-enriched and the untreated sonicated gDNA are processed according to standard protocols (interpreting sonication as a DNA shearing agent) for library preparation for sequencing in the Illumina Genome Analyzer GAII, such that this consists of end-repair, adaptor ligation, size-selection, and PCR amplification, such that all of these steps are done and sequencing performed according to standard methods (interpreted as a DNA shearing element; adaptor ligation reaction inherently comprising a cross-linking agent; first and second DNA molecules comprising a sequencing adaptor; and inherently including tubes, claims 25 and 39) (paragraph [0125], lines 13-19). Jelinek et al. teach in Example 8 and Figure 16, the compatibility of chromatin extraction buffers with the transposase enzyme and determination of whether chromatin is recognized as a Tn5 transposase substrate, wherein two forms of the Tn5 enzyme were used, such that the assembled enzyme: oligonucleotide complexes including Panel A, Tn5, Panel B, TS-Tn5 completely tagment purified genomic DNA from HeLa cells (interpreted as transposase; and transposase is Tn5 transposase, claims 25 and 29) (paragraph [0132]). Jelinek et al. teach in Example 9, that the lysis buffer is used to extract chromatin cells for the ChIP method contains harsh detergents such as SDS and EDTA, such that TAM-ChIP, antibody-transposase complexes are directly added to chromatin in lysis buffer (interpreting extraction and lysis buffer as DNA shearing agents; and SDS as an agent for loosening closed chromatin, claim 25) (paragraph [0133], lines 1-5). Jelinek et al. teach that antibody-oligonucleotide conjugates useful for proximity ligation reactions typically comprise an antibody that binds a target nucleic acid-associated protein that is conjugated to a double-stranded oligonucleotide that comprises at least two recognition sites for a freeing restriction enzyme, primer sites for amplification, at least one barcode sequence to identify the conjugated antibody, complementary overhangs to facilitate ligation, and a spacer for optimizing the length of the oligonucleotide (interpreted as including a first molecule and a second molecule comprising a barcode, priming site; a restriction enzyme; and a crosslinking agent, claims 25 and 39) (paragraph [0028]). Jelinek et al. teach that anti-goat IgG antibody was coupled to a 100 bp oligo by mixing in the presence of free streptavidine, such that a goat antibody serves as the antigen and was absorbed to maxisorp 96-well plates at different concentrations, and the antibody-oligonucleotide conjugate allowed to bind the antigen and excess antibody was washed away (interpreted as well plate; and inherently 0.7 ml to 50 ml, claim 40) (paragraph [0131]), wherein it is known that Maxisorp microwell plates are available in a variety of sizes including 50-250 microliters/well, as 0.4 mL assay plates with flat bottoms as evidenced by Maxisorp (pg. 1, Nunc Microwell Plates; and pg, 3, Assay Plate); as well as, in wells comprising a volume of 400 microliters as evidenced by Nunc (pg. 10, Items 456537, 460984 and 439454).
Jelinek et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 25, 29, 39 and 40 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639